Case 8:19-cv-02115-DOC-JDE Document 38 Filed 02/24/20 Page 1 of 7 Page ID #:539



 1   Nimalka Wickramasekera (CA SBN:           A. James Isbester (CA SBN: 129820)
     268518)                                   jisbester@kilpatricktownsend.com
 2   NWickramasekera@winston.com               KILPATRICK TOWNSEND &
     Joe S. Netikosol (CA SBN: 302026)         STOCKTON LLP
 3   JNetikosol@winston.com                    Two Embarcadero Center, Suite 1900
     WINSTON & STRAWN LLP                      San Francisco, CA 94111
 4   333 S. Grand Avenue
     Los Angeles, CA 90071-1543                Telephone: (415) 576-0200
 5   Telephone: (213) 615-1700                 Facsimile: (415) 576-0300
     Facsimile: (213) 615-1750
 6                                             Megan M. Chung (CA SBN: 232044)
     George C. Lombardi (pro hac vice)         mchung@kilpatricktownsend.com
 7   GLombard@winston.com                      12255 El Camino Real, Ste. 250
     Samantha M. Lerner (pro hac vice)         San Diego, CA 92130
 8   SLerner@winston.com                       Telephone: (858) 350-6100
     J.R. McNair (pro hac vice)                Facsimile: (859) 430-3851
 9   JMcNair@winston.com
     Vivek V. Krishnan (pro hac vice)          Attorneys for Defendant
10   VKrishnan@winston.com                     AXONICS MODULATION
     WINSTON & STRAWN LLP                      TECHNOLOGIES, INC.
11   35 W. Wacker Drive
     Chicago, IL 60601-9703
12   Telephone: (312) 558-5600
     Facsimile: (312) 558-5700
13
     Attorneys for Plaintiffs
14   MEDTRONIC, INC.; MEDTRONIC
     PUERTO RICO OPERATIONS CO.;
15   MEDTRONIC LOGISTICS, LLC;
     MEDTRONIC USA, INC.
16
17                        UNITED STATES DISTRICT COURT
18                      CENTRAL DISTRICT OF CALIFORNIA
19
20   MEDTRONIC, INC.; MEDTRONIC Case No. 8:19-cv-02115-DOC-JDE
     PUERTO RICO OPERATIONS
21   CO.; MEDTRONIC LOGISTICS,
     LLC; MEDTRONIC USA, INC.,  JOINT RULE 26(F) REPORT
22
                 Plaintiffs,             Date:        March 9, 2020
23                                       Time:        8:30 a.m.
           v.                            Courtroom:   9D
24                                       Judge:       Hon. David O. Carter
     AXONICS MODULATION
25   TECHNOLOGIES, INC.,
26               Defendant.
27
28        Plaintiffs Medtronic, Inc., Medtronic Puerto Rico Operations Co., Medtronic
                                           1
                                                                 JOINT RULE 26(F) REPORT
                                                            CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 38 Filed 02/24/20 Page 2 of 7 Page ID #:540



 1   Logistics, LLC, and Medtronic USA, Inc. (“Plaintiffs” or “Medtronic”) and Defendant
 2   Axonics Modulation Technologies, Inc. (“Defendant” or “Axonics”) hereby submit
 3   their Rule 26(f) Report and Discovery Plan pursuant to the Court’s January 3, 2020
 4   Order Setting Scheduling Conference (Dkt. No. 35) (the “Order”) and Local Rule
 5   (“L.R.”) 26.1 as follows:
 6   I.    Short Factual Summary of the Case and of Claims and Defenses
 7         Plaintiffs initiated this action on November 4, 2019 (Dkt. 1) and later amended
 8   their complaint on November 26, 2019 (Dkt. 28) alleging infringement of U.S. Patent
 9   Nos. 8,036,756 (“the ’756 patent”), 8,626,314 (“the ’314 patent”), 9,463,324 (“the ’324
10   patent”), 9,821,112 (“the ’112 patent”), 8,738,148 (“the ’148 patent”), 8,457,758 (“the
11   ’758 patent”), and 7,774,069 (“the ’069 patent”) (the “Patents-in-Suit”). The accused
12   product is Axonics’ rechargeable Sacral Neuromodulation (“SNM”) system (“r-SNM”)
13   (“Axonics r-SNM System”). The Axonics r-SNM system is marketed for the clinical
14   indications of overactive bladder, urinary retention, and fecal incontinence. Medtronic’s
15   Interstim products are marketed for the same clinical indications. Medtronic seeks relief
16   in the form of damages for patent infringement and injunctive relief.
17         On January 2, 2020, Defendant answered denying the allegations and claims of
18   infringement. Defendant asserted six affirmative defenses: (1) Noninfringement as to
19   the Patents-in-Suit; (2) Prosecution History Estoppel/ Prosecution Disclaimer as to the
20   Patents-in-Suit; (3) Waiver/Equitable Estoppel; (4) Invalidity as to the Patents-in-Suit;
21   (5) Limitation on Damages for Failure to Mark; and (6) Limitation on Recovery of
22   Costs. Furthermore, Defendant reserved the right to assert additional defenses.
23         The Parties conducted a Rule 26(f) conference on February 19, 2020. J.R.
24   McNair, Nimalka Wickramasekera, and Samantha Lerner conducted the conference on
25   behalf of Medtronic and James Isbester conducted the conference on behalf of Axonics.
26
27   II.   Short Synopsis of the Principal Issues in the Case
28         The principal issues in this action are: (i) whether Axonics’ r-SNM System,
                                                2
                                                                        JOINT RULE 26(F) REPORT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 38 Filed 02/24/20 Page 3 of 7 Page ID #:541



 1   infringes the Patents-in-Suit; (ii) Axonics’ knowledge of Medtronic’s Patents-in-Suit;
 2   (iii) the validity of the Patents-in-Suit; (iv) the applicability of prosecution history
 3   estoppel, unclean hands, waiver, and/or equitable estoppel; and (v) determinations as to
 4   damages and/or the appropriateness of injunctive relief as to Axonics’ infringement of
 5   the Patents-in-Suit.
 6          The foregoing synopsis is based on the parties’ current information, and
 7   additional issues may arise in the course of discovery.
 8   III.   Statement of Whether the Parties Are Likely to be Added and Whether the
 9          Pleadings are likely to be Amended
10          A.     Plaintiff’s Statement
11          Subject to changes in information made available, Medtronic does not at this time
12   anticipate adding any additional parties or amending its complaint. Counsel for
13   Medtronic is aware that the Court requires all motions to join other parties or to amend
14   the pleadings to be filed and served within sixty (60) days of the date of the Scheduling
15   Order and notified for hearing within ninety (90) days of the Scheduling Order.
16          B.     Defendant’s Statement
17            Subject to changes in information made available, Axonics does not at this time
18   anticipate adding any additional parties. To the extent Axonics desires to amend its
19   pleadings, it will file any motions within sixty (60) days of the date of the Scheduling
20   Order.
21   IV.    Statement as to Issues Which Any Party Believes May Be Determined by
22          Motion and a Listing of Then-Contemplated Law and Motion Matters
23          Medtronic does not believe that there are any issues that are appropriate for
24   resolution by motion at this time, but given the early stages of the case, reserves the
25   right to seek appropriate relief upon completion of discovery. In the event Axonics
26   initiates inter partes review of some or all of the patents-in-suit, Axonics will bring a
27   motion to stay this litigation pending resolution of such IPRs. Axonics otherwise does
28   not believe that there are any issues that are appropriate for resolution by motion at this
                                                 3
                                                                         JOINT RULE 26(F) REPORT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 38 Filed 02/24/20 Page 4 of 7 Page ID #:542



 1   time, but given the early stages of the case, reserves the right to seek appropriate relief
 2   upon completion of discovery.
 3   V.    Statement of Settlement Discussions
 4         The parties have discussed the potential for settlement, but no resolution has been
 5   reached. The parties will continue to be in contact and discuss the potential for
 6   settlement, as appropriate.   The parties also propose to engage in further settlement
 7   discussions pursuant to the local rules. At the discretion of the Court, and referring to
 8   the available settlement procedures identified in the Court’s Order Setting Scheduling
 9   Conference (Dkt. 35 at 3), the parties agree to engage in settlement procedure no. 2
10   (appearance before a neutral selected from the Court’s Mediation Panel).
11   VI.   Discovery Plan
12         A.      Phasing of Discovery
13         The Parties propose that discovery should be phased to have a first period for fact
14   discovery (which includes claim construction discovery) and a second period for expert
15   discovery.
16         B.      Discovery Agreements and Limitations
17         The Parties propose the following discovery limitations:
18         Pursuant to Fed. R. Civ. P. 5(b)(2)(D) and L.R. 5-3.1, the parties agree to receive
19   by e-mail transmission all items that are required to be served under Fed. R. Civ. P. 5(a)
20   and that are not filed with the Court. Such electronic transmission will constitute service
21   and any right to service by USPS mail is waived.
22         The Parties intend to negotiate and enter a stipulated Protective Order setting
23   forth procedures for treatment of confidential information. The Parties also intend to
24   negotiate and enter a stipulated order on electronically stored information (“ESI”) to be
25   presented to the Court in conjunction with that protective order.
26         The Parties jointly propose to the Court the following further plan:
27              1. Discovery is necessary on the following subjects: Each of Medtronic’s
28                claims for relief, the facts and circumstances surrounding Medtronic’s
                                                 4
                                                                         JOINT RULE 26(F) REPORT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 38 Filed 02/24/20 Page 5 of 7 Page ID #:543



 1                allegations set forth in the Amended Complaint, and any additional claims
 2                that may be raised based upon future discovery.                The facts and
 3                circumstances surrounding Axonics’ affirmative defenses, and any
 4                additional claims and defenses that may be raised upon future discovery or
 5                any motions.
 6             2. Fact and expert discovery will be in accordance with the Federal Rules of
 7                Civil Procedure, the Local Rules, and the Court’s Rules. The Parties do not
 8                currently propose any changes to the discovery limitations imposed by
 9                these rules. In the event that additional discovery is needed, the Parties will
10                seek the Court’s approval.
11
12   VII. Statement of Trial Issues
13         Plaintiffs have requested that this case by tried to a jury. The Parties respectfully
14   point out that because this case involves allegations of infringement of seven patents, it
15   may not be feasible for the parties to present their respective cases in 10 hours in a four-
16   day jury trial. Accordingly, the parties estimate that the trial will require ten days
17   depending on the number of patent claims asserted by Medtronic at trial.
18   VIII. Statement of Issues Affecting the Status or Management of the Case and
19         Proposed Dates
20                The parties propose the following events and dates:
21          EVENT                                         PROPOSED DATE
            Initial Disclosures                           March 2, 2020
22          Filing of Stipulated Protective Order         March 13, 2020
23          Plaintiff to produce documents relating to    April 10, 2020
            patent prosecution.
24          Defendant to produce technical documents
25          (including for software where applicable)
            sufficient to show the accused features and
26          operation of the Axonics r-SNM system.
27          Last day to File Motion to Join               60 days after Scheduling
            Parties/Amend Pleadings                       Order (with hearing date
28
                                                  5
                                                                          JOINT RULE 26(F) REPORT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 38 Filed 02/24/20 Page 6 of 7 Page ID #:544



 1                                                           no later than 90 days
 2                                                           after)
            Plaintiffs to serve identification of asserted   May 6, 2020
 3          claims and infringement contentions.
 4          Defendant to serve invalidity contentions.       June 10, 2020
            Exchange of Proposed Terms for                   July 1, 2020
 5          Construction
 6          Exchange of Preliminary Claim                    July 17, 2020
            Constructions and Extrinsic Evidence
 7          Meet and confer regarding limiting and           July 24, 2020
 8          selecting the number of terms for claim
            construction
 9
            Opening Claim Construction Briefs                August 6, 2020
10          Responsive Claim Construction Briefs             September 3, 2020
11          Claim Construction Hearing                       Set by Court
            Substantial Completion of Document               October 28, 2020
12          Production
13          Close of Fact Discovery                          January 11, 2021
            Opening Expert Reports                           February 8, 2021
14          Rebuttal Expert Reports                          March 2, 2021
15          Reply Expert Reports                             April 5, 2021
            Close of Expert Discovery (All discovery         May 10, 2021
16          cut-off)
17          Discovery Motion Cut-off                         May 14, 2021
            Last day to File Summary Judgment                June 7, 2021
18          Motion Cut-off Date/ Hearing on Motion           August 2, 2021
19          for Summary Judgment (Monday)
            Final Pre-Trial Conference (Monday)              October 25, 2021
20
            Jury Trial (Tuesday)                             November 2, 2021
21
22
23
     The Parties’ Position on Claim Terms for Construction: The parties will initially
24
     identify terms for proposed construction, and their order of importance, then following
25
     the exchange of constructions and extrinsic evidence, the parties will meet and confer
26
     to identify the top ten (10) most significant terms for initial claim construction. If the
27
     parties cannot agree on the ten (10) most significant terms, the parties will identify
28
                                                  6
                                                                         JOINT RULE 26(F) REPORT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 38 Filed 02/24/20 Page 7 of 7 Page ID #:545



 1   ones which they agree are the most significant and the ones that they do not agree and
 2   select from those for a total of ten (10) terms for initial claim construction.
 3
 4   Dated: February 24, 2020                WINSTON & STRAWN LLP
 5
                                             By: /s/ Nimalka Wickramasekera
 6                                              Nimalka Wickramasekera
                                                George C. Lombardi
 7                                              J.R. McNair
                                                Samantha M. Lerner
 8                                              Vivek V. Krishnan
                                                Joe Netikosol
 9
                                                  Attorneys for Plaintiffs
10                                                MEDTRONIC, INC.; MEDTRONIC
                                                  PUERTO RICO OPERATIONS CO.;
11                                                MEDTRONIC LOGISTICS, LLC;
                                                  MEDTRONIC USA, INC.
12
13                                           KILPATRICK TOWNSEND &
                                             STOCKTON LLP
14
                                             By: /s/ Megan M. Chung
15                                              A. James Isbester
                                                Megan M. Chung
16
17                                                Attorneys for Defendant
                                                  AXONICS MODULATION
18                                                TECHNOLOGIES, INC.
19
20
21
22
23
24
25
26
27
28
                                                  7
                                                                          JOINT RULE 26(F) REPORT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
